FILED
                           NOT FOR PUBLICATION
                                                                            FEB 12 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30094

              Plaintiff - Appellee,              D.C. No. 2:13-cr-00008-WFN-32

 v.
                                                 MEMORANDUM*
PRINCETON JAMAAL LEE PERRY,

              Defendant - Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Washington
              Wm. Fremming Nielsen, Senior District Judge, Presiding

                           Submitted February 5, 2016**
                               Seattle, Washington

Before: O’SCANNLAIN and GOULD, Circuit Judges and BURNS,*** District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Larry A. Burns, District Judge for the U.S. District
Court for the Southern District of California, sitting by designation.
      Princeton Perry appeals his sentence imposed for conspiring to distribute

oxycodone-based pills in violation of 21 U.S.C. §§ 846 and 841(a)(1). We have

jurisdiction under 18 U.S.C. § 3742 and 28 U.S.C. § 1291, and we affirm.

      The district court did not err by including drugs attributable to Inaliel Lisbey

in calculating Perry’s base offense level. “[I]n the case of a jointly undertaken

criminal activity . . . all reasonably foreseeable acts and omissions of others in

furtherance of the jointly undertaken criminal activity” shall be factored in when

calculating a defendant’s offense level. U.S.S.G. § 1B1.3(a)(1)(B) (2014). The

district judge reasonably concluded that Perry and Lisbey were working together

during the relevant period of the conspiracy, and that therefore the drugs

attributable to Lisbey were within the scope of their jointly undertaken criminal

activity and reasonably foreseeable to Perry. See United States v. Treadwell, 593
F.3d 990, 1004 (9th Cir. 2010).

      AFFIRMED.